Title: From George Washington to the People of South Carolina, 5 July 1790
From: Washington, George
To: People of South Carolina

 

Fellow-Citizens,
[c.5 July 1790]

The congratulatory address of the People of the State of South-Carolina on my election to the office of President of the United States, expressed in such forcible and endearing terms affects me with the liveliest emotions of satisfaction, and induces me to request their acceptance of my sincerest acknowledgements.
Flattering as it may be to find the extraordinary unanimity of the People of the United States in placing me at the head of their federal Republic; I am still more pleased with a recollection of the manly conduct on their part, which in the issue of an arduous struggle, put them in a condition to enjoy the blessings of a free government. It was owing to their steady and strenuous support, with the smiles of a gracious providence, that I did not sink under the oppression I felt from a diffidence in my abilities to conduct their military operations. It was a distressing consideration that so good a cause might be endangered by a single false step on the part of their General. But in such a cause although surrounded with difficulties and dangers on every side, and in the midst of dark and gloomy prospects, it would have argued the most infamous pusillanimity to have despaired of the Commonwealth. Seconded by such a body of yeomanry as repaired to the standard of liberty, fighting in their own native land, fighting for all that freemen hold dear, and whose docility soon supplied the place of discipline, it was scarcely in human nature, under its worst character, to have abandoned them in their misfortunes: nor is it for me to claim any singular title to merit, for having shared in a common danger, and triumphed with them, after a series of the severest toil and most accumulated distress, over a formidable foe.
The value of liberty was thus enhanced in our estimation by the difficulty of its attainment, and the worth of characters appreciated by the trial of adversity. The tempest of war having at length been succeeded by the sunshine of peace; our citizen-soldiers impressed an useful lesson of patriotism on mankind, by nobly returning with impaired constitutions and unsatisfied claims, after such long sufferings and severe disappointments, to their former occupations. Posterity as well as the present age

will doubtless regard with admiration and gratitude the patience, perseverance, and valour, which atchieved our revolution: they will cherish the remembrance of virtues which had but few parallels in former times, and which will add new lustre to the most splendid page of history.
If there be for me any peculiarly just subject of exaltation, and with an honest pride I avow the fact, it is in being the citizen of a country, whose inhabitants were so enlightened and disinterested as to sacrifice local prejudices and temporary systems for the sake of rendering secure and permanent that Independency, which had been the price of so much treasure and blood. Animated with the hope of transmitting to Posterity the spirit of a free constitution in its native purity; they have, since the conclusion of the war evinced the rectitude of their principles, as well as proved themselves by their practice worthy of their successes.
For myself, notwithstanding my former intentions and declarations, I could not hesitate to return to public life, when from all the circumstances within my knowledge I had collected it to be my duty: because it was apparently the wish of a whole nation. Nor shall I regret the loss of that tranquillity in retirement, which my time of life and state of health seemed in some measure to authorise and require, if I may still be an instrument of any good to that country which has continued to assist my administration with such generous and unlimited confidence.
I pray you to be persuaded, that, while I receive with great sensibility such repeated proofs of the partiality of my fellow-citizens in my favor, I feel encreasing obligations to devote my labours unremittingly to the public service, and with the benediction of the great Father of the universe on our councils, to use my best endeavours that the American people who have of right assumed an independent station amongst the nations of the earth should for ever remain a great, respectable, and happy nation.

G. Washington

